Cite as 2014 Ark. 437

                 SUPREME COURT OF ARKANSAS
                                       No.   CR-14-833

ROBERT HOLLAND                                    Opinion Delivered   October 23, 2014
                               APPELLANT
                                                  MOTION TO BE RELIEVED AS
V.                                                ATTORNEY FOR APPELLANT AND
                                                  STAY OF BRIEFING SCHEDULE

STATE OF ARKANSAS
                                  APPELLEE        MOTION GRANTED.


                                        PER CURIAM


       Appellant was found guilty of capital murder and was sentenced to death by lethal

injection. An appeal from the judgment has been lodged in this court. Holland is represented

by John W. Cone, a full-time public defender, who now asks that he be relieved as counsel

on the ground that he is ineligible for compensation for services as appellate counsel.

       Arkansas Code Annotated section 19-4-1604(b)(2)(B) (Repl. 2007) provides that

persons employed as full-time public defenders who are not provided a state-funded secretary

are eligible to seek compensation for appellate work. Counsel affirms that he is a full-time

public defender with a full-time, state-funded secretary. Under these circumstances, he is not

entitled to be paid for services in this appeal, and his request to be relieved is well founded.

See Williamson v. State, 2013 Ark. 1 (per curiam).

       We grant Cone’s motion to be relieved, and we appoint Mr. Paul J. Teufel and Ms.

Charlene Davidson Henry to represent Holland. Our clerk is directed to set a new briefing

schedule for the appeal.